



EXHIBIT 10.3.4


DESIGNER BRANDS INC.
NONQUALIFIED STOCK OPTION AGREEMENT
This Agreement is entered into in Franklin County, Ohio. On the Grant Date,
Designer Brands Inc., an Ohio corporation (the “Company”), has awarded to the
Participant, an option (the “Option”) to purchase common shares, without par
value, of the Company (the “Shares”) for the Exercise Price per share. The
Option has been granted under the Designer Brands Inc. 2014 Long Term Equity
Incentive Plan, as amended (the “Plan”), and will include and be subject to all
provisions of the Plan, which are incorporated herein by reference, and will be
subject to the provisions of this Agreement. Capitalized terms used in this
Agreement which are not specifically defined will have the meanings ascribed to
such terms in the Plan. To the extent the terms and conditions set forth in this
Agreement differ in any way from the terms and conditions set forth in the Plan,
the terms of the Plan shall govern. This Option shall vest and become
exercisable in five installments, which shall be as nearly equal as possible, on
the ________ anniversaries of the Grant Date (each, the “Vesting Date” with
respect to the portion of the Option scheduled to vest on such date), subject to
the provisions of this Agreement, including those relating to the Participant’s
continued employment with the Company or a Subsidiary. Notwithstanding the
foregoing, in the event of a Change in Control prior to the Participant’s
Termination of Employment, the vesting of the Option shall be accelerated and
settled in accordance with the terms of Article VIII of the Plan. This Option
shall expire on the 10th anniversary of the Grant Date (the “Grant Expiration
Date”).
1.Method of Exercise and Payment of Price.
(a)Method of Exercise. At any time when all of the Option or a portion of the
Option (such portion not to be fewer than 100 Shares or the total number of
Shares then underlying such Option) is exercisable under the Plan and this
Agreement, some or all of the exercisable portion of the Option may be exercised
from time to time by written notice to the Company, or such other method of
exercise as may be specified by the Company, including without limitation,
exercise by electronic means on the web site of the Company’s third-party equity
plan administrator, which will:
(i)State the number of whole Shares with respect to which the Option is being
exercised; and
(ii)If the Option is being exercised by anyone other than the Participant, if
not already provided, be accompanied by proof satisfactory to counsel for the
Company of the right of such person or persons to exercise the Option under the
Plan and all applicable laws and regulations.
(b)Payment of Price. The full exercise price for the portion of the Option being
exercised shall be paid to the Company as provided below:
(i)In cash;
(ii)By check or wire transfer (denominated in U.S. Dollars);
(iii)Subject to any conditions or limitations established by the Committee,
other Shares which (A) in the case of Shares acquired from the Company (whether
upon the exercise of an Option or otherwise), have been owned by the Participant
for more than six months on the date of surrender (unless this condition is
waived by the Committee), and (B) have a Fair Market Value on the date of
surrender equal to or greater than the aggregate exercise price of the Shares as
to which the Option shall be exercised (it being agreed that the excess of the
Fair Market Value over the aggregate exercise price shall be refunded to the
Participant, with any fractional Share being repaid in cash);
(iv)Consideration received by the Company under a broker-assisted sale and
remittance program acceptable to the Committee; or
(v)Any combination of the foregoing methods of payment.
2.Transferability. The Option generally shall not be transferrable except at the
Participant’s death, in which case the Option may be transferred to the
Participant’s designated beneficiary, or absent any such designation, by will or
pursuant to the laws of descent and distribution.
3.Termination of Employment.
(a)Employment Termination by Reason of Death or Disability. If employment
Termination occurs by reason of death or Disability prior to the vesting in full
of the Option, then any unvested portion of the Option shall, except as
otherwise provided in this Agreement, vest upon and become exercisable in full
from and after such death or Disability. The Option may thereafter be exercised
by the Participant or any beneficiary or transferee of the Participant, if
applicable, for a period of one year from the date of such death or Disability
until the Grant Expiration Date.
(b)Other Employment Termination. Except as otherwise provided for in an
Employment Arrangement (as defined in Section 12), if employment Termination
occurs by any reason other than death or Disability, any unexercised portion of
the Option which has not vested on such date of employment Termination will
automatically be cancelled and forfeited. The Participant will thereupon cease
to have any right or entitlement to receive any Shares with respect to the
cancelled portion of the Option. Except as otherwise provided in the Plan, the
Participant will have 90 days from the date of employment Termination or until
the Grant Expiration Date, whichever period is shorter, to exercise any portion
of the Option that is vested and exercisable on the date of employment
Termination.





--------------------------------------------------------------------------------





4.Restrictions on Exercise. The Option is subject to all restrictions in this
Agreement and/or in the Plan. As a condition of any exercise of the Option, the
Company may require the Participant or his or her beneficiary, transferee or
successor to make any representation and warranty to comply with any applicable
law or regulation or to confirm any factual matters reasonably requested by the
Company. The Option shall not be exercisable if such exercise would involve a
violation of any applicable law or regulation. 
5.Right of Set-Off. By accepting this Option, the Participant consents to a
deduction from, and set-off against, any amounts owed to the Participant by the
Company or any Subsidiary from time to time (including, but not limited to,
amounts owed to the Participant as wages, severance payments or other fringe
benefits) to the extent of the amounts owed to the Company or any Subsidiary by
the Participant under this Agreement.
6.Withholding Tax.
(a)Generally. The Participant is liable and responsible for all taxes owed in
connection with the exercise of the Option, regardless of any action the Company
takes with respect to any tax withholding obligations that arise in connection
with the Option. The Company does not make any representation or undertaking
regarding the tax treatment or the treatment of any tax withholding in
connection with the exercise of the Option. The Company does not commit and is
under no obligation to structure the Option or the exercise of the Option to
reduce or eliminate the Participant’s tax liability.
(b)Payment of Withholding Taxes. Concurrently with the payment of the exercise
price pursuant to paragraph 1 hereof, the Participant is required to arrange for
the satisfaction of the minimum amount of any domestic or foreign tax
withholding obligation, whether national, federal, state or local, including any
employment tax obligation (the “Tax Withholding Obligation”) in a manner
acceptable to the Company. Any manner provided for in subparagraph 1(b) hereof
shall be deemed an acceptable manner to satisfy the Tax Withholding Obligation
unless otherwise determined by the Company.
7.Governing Law/Venue for Dispute Resolution. This Agreement shall be governed
by the laws of the State of Ohio, without regard to principles of conflicts of
law, except to the extent superseded by the laws of the United States of
America. The parties agree and acknowledge that the laws of the State of Ohio
bear a substantial relationship to the parties and/or this Agreement and that
the Option and benefits granted herein would not be granted without the
governance of this Agreement by the laws of the State of Ohio. In addition, all
legal actions or proceedings relating to this Agreement shall be brought
exclusively in state or federal courts located in Franklin County, Ohio and the
parties executing this Agreement hereby consent to the personal jurisdiction of
such courts. Any provision of this Agreement which is determined by a court of
competent jurisdiction to be invalid or unenforceable should be construed or
limited in a manner that is valid and enforceable and that comes closest to the
business objectives intended by such provision, without invalidating or
rendering unenforceable the remaining provisions of this Agreement.
8.Action by the Committee. The parties agree that the interpretation of this
Agreement shall rest exclusively and completely within the sole discretion of
the Committee. The parties agree to be bound by the decisions of the Committee
with regard to the interpretation of this Agreement and with regard to any and
all matters set forth in this Agreement. The Committee may delegate its
functions under this Agreement to an officer of the Company designated by the
Committee (hereinafter the “designee”). In fulfilling its responsibilities
hereunder, the Committee or its designee may rely upon documents, written
statements of the parties or such other material as the Committee or its
designee deems appropriate. The parties agree that there is no right to be heard
or to appear before the Committee or its designee and that any decision of the
Committee or its designee relating to this Agreement shall be final and binding
unless such decision is arbitrary and capricious.
9.Prompt Acceptance of Agreement. The Option grant evidenced by this Agreement
shall, at the discretion of the Committee, be forfeited if this Agreement is not
manually executed and returned to the Company, or electronically executed by the
Participant by indicating the Participant’s acceptance of this Agreement in
accordance with the acceptance procedures set forth on the Company’s third-party
equity plan administrator’s web site, within 90 days of the Grant Date.
10.Electronic Delivery and Consent to Electronic Participation. The Company may,
in its sole discretion, decide to deliver any documents related to the Option
grant under and participation in the Plan or future options that may be granted
under the Plan by electronic means. The Participant hereby consents to receive
such documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company, including the acceptance of
option grants and the execution of option agreements through electronic
signature.
11.Notices. All notices, requests, consents and other communications required or
provided under this Agreement to be delivered by the Participant to the Company
will be in writing and will be deemed sufficient if delivered by hand,
facsimile, nationally recognized overnight courier, or certified or registered
mail, return receipt requested, postage prepaid, and will be effective upon
delivery to the Company at the address set forth below:


Designer Brands Inc.
810 DSW Drive
Columbus, Ohio 43219
Attention: Chief Administrative Officer
Facsimile: (614) 872-1475







--------------------------------------------------------------------------------





All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to the Participant may be
delivered by e-mail or in writing and will be deemed sufficient if delivered by
e-mail, hand, facsimile, nationally recognized overnight courier, or certified
or registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Participant.
12.Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that was approved by the Committee or the Board of Directors or
that was approved in writing by an officer of the Company pursuant to delegated
authority of the Committee provides for greater benefits to the Participant with
respect to (i) vesting of the Option on Termination of Employment by reason of
specified events or (ii) exercisability of the Option following Termination of
Employment, than provided in this Agreement or in the Plan, then the terms of
such Employment Arrangement with respect to vesting of the Option on Termination
of Employment by reason of such specified events or exercisability of the Option
following Termination of Employment shall supersede the terms hereof to the
extent permitted by the terms of the Plan under which the Option was granted.
13.Entire Agreement. Except as otherwise provided in this Agreement, this
Agreement and the Plan are: (a) intended to be the final, complete, and
exclusive statement of the terms of the agreement between the Participant and
the Company with regard to the subject matter of this Agreement; (b) supersede
all other prior agreements, communications and statements, whether written or
oral, express or implied, pertaining to that subject matter; and (c) may not be
contradicted by evidence of any prior or contemporaneous statements or
agreements, oral or written, and not be explained or supplemented by evidence of
consistent additional terms.
14.Nature of Award. The Participant acknowledges that (a) the future value of
the underlying Shares is unknown and cannot be predicted with certainty and (b)
in consideration of the grant of the Options, no claim or entitlement to
compensation or damages shall arise from termination of the Options or
diminution in value of the shares received upon settlement including (without
limitation) any claim or entitlement resulting from termination of the
Participant’s active employment by the Company or a Subsidiary (for any reason
whatsoever and whether or not in breach of local labor laws) and the Participant
hereby releases the Company and its Subsidiaries from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by accepting the Options and this
Agreement, the Participant shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim.
15.Clawback. Notwithstanding any provisions in this Agreement to the contrary,
any compensation, benefits or payments provided hereunder (or profits realized
from the sale of Shares delivered hereunder), shall be subject to recoupment and
recapture to the extent necessary to comply with the requirements of any
Company-adopted policy and/or laws or regulations, including, but not limited
to, the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, the
Exchange Act, Section 304 of the Sarbanes Oxley Act of 2002, any stock exchange
listed company manual or any rules or regulations promulgated thereunder with
respect to such laws, regulations and/or securities exchange listing
requirements, as may be in effect from time to time, and which may operate to
create additional rights for the Company with respect to this grant and recovery
of amounts relating thereto. By accepting this Award, the Participant agrees and
acknowledges that the Participant is obligated to cooperate with, and provide
any, and all assistance necessary to, the Company to recover, recoup or
recapture this Award or amounts paid under this Award pursuant to such law,
government regulation, stock exchange listing requirement or Company policy.
Such cooperation and assistance shall include, but is not limited to, executing,
completing and submitting any documentation necessary to recover, recoup or
recapture this Award or amounts paid under this Award from a Participant’s
accounts, or pending or future compensation or other grants.
Designer Brands INC.
By:    
Name:    
Its:    


ACCEPTANCE OF AGREEMENT
The Participant hereby: (a) acknowledges receiving a copy of the Plan, which has
either been previously delivered or is provided with this Agreement, and
represents that he or she is familiar with and understands all provisions of the
Plan and this Agreement; (b) voluntarily and knowingly accepts this Agreement
and the Option granted to him or her under this Agreement subject to all
provisions of the Plan and this Agreement; and (c) represents that he or she
understands that the acceptance of this Agreement through an on-line or
electronic system, if applicable, carries the same legal significance as if he
or she manually signed the Agreement. The Participant further acknowledges
receiving a copy of the Company’s most recent annual report to shareholders and
other communications routinely distributed to the Company’s shareholders and a
copy of the Plan Description (Prospectus) pertaining to the Plan.
Participant’s Signature:
Date:





